COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Michael Grabowski, II

Appellate case number:      01-18-00982-CV

Trial court case number:    16-FD-2689

Trial court:                County Court at Law No. 1 of Galveston County

      Relator, Michael Grabowski, II, has filed in this Court a petition for a writ of
mandamus, which includes a request to stay implementation of the trial court’s “Order on
Motion to Disqualify Attorney.” The request for a stay is denied.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd__
                    Acting individually      Acting for the Court


Date: _November 2, 2018_____